Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senger (US 2013/0180822).
Senger shows a mounting for a conveyor chain 16 to a pallet belt 12 having a plurality of elongated chain links 18’, 18” connected by a plurality of chain pins with two chain links adjacent to one another in an extension direction are coupled together in a joint area such that they pivot about a central longitudinal axis A.  Provided are a plurality of elongated connecting elements 14 to which treads 22 can be attached, coupling the connecting elements to one another and to the chain links (see Figure 2), the connecting elements 14 are arranged one behind the other parallel to the extension direction of the conveyor chain 16, each connecting element 14 is coupled at a front end to a chain pin 28 and at a rear end to a second chain pin 28 wherein a connecting element spacing is an integer multiple of a chain spacing distance and the connecting elements 14 can be pivoted transversely to the extension direction about longitudinal axis of the chain pins 28.
Re claim 2, an overlap between connecting elements 14 is best shown in Figure 1.
Allowable Subject Matter
s 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R BIDWELL whose telephone number is (571)272-6910. The examiner can normally be reached on Monday-Friday from 8 to 4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford, can be reached at telephone number (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JAMES R BIDWELL/               Primary Examiner, Art Unit 3651                                                                                                                                                                                                       02/08/2022